Citation Nr: 1220527	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a right ankle sprain.  

4.  Entitlement to an initial compensable evaluation for a scar on the nose.

5.  Entitlement to an initial compensable evaluation for a scar on the right upper lip.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Videoconference Board hearing in December 2009.  A transcript of the testimony offered at this hearing has been associated with the record.  

This matter was last before the Board in January 2010 at which time it was remanded for further development.  With respect to the claim for service connection of bilateral hearing loss, the Board's remand directives have been complied with.  The issue is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that in a March 2011 statement that the Veteran requested a Videoconference hearing before the Board with respect to the issues of service connection for a bilateral hand disability, bilateral hearing loss and a right ankle sprain.  The Veteran was provided a Board hearing on these issues in December 2009.  Nevertheless, the Veteran was scheduled for a videoconference hearing before the Board in January 2012 and received notice thereof, but failed to appear.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The issues of entitlement to service connection for a bilateral hand disability and residuals of a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that can be considered a disability for VA compensation purposes.

2.  The Veteran's scar of the nose is manifested by a non-disfiguring scar measuring approximately 2 cm. x .5 cm. that is not painful or tender on examination and does not cause functional impairment.

3.  The Veteran's scar of the upper lip is manifested by a non-disfiguring scar measuring approximately 4 cm. x .3 cm. that is not painful or tender on examination and does not cause functional impairment.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2011).

2.  The criteria for an initial compensable evaluation for a scar on the nose have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7 (2011), 4.118, Diagnostic Codes 7800-7805 (2008).
3.  The criteria for an initial compensable evaluation for a scar on the right upper lip have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7 (2011), 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in May 2007.

With respect to the claims for initial compensable evaluations, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of his claimed bilateral hearing loss and facial scars, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history. 

In this regard, the Board notes that the claim was last remanded due to perceived inadequacies in a prior VA audiologic examination, despite no objective indication thereof.  Nevertheless, in February 2010 the Veteran was afforded a new VA audiologic examination and that this examination was based on a full review of the claims file and the Veteran's history.  Notably, it contains reliable audiometrics.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the only VA examination of record pertaining to the Veteran's facial scars lacks color photographs.  However, as noted below, following that examination the Veteran failed to report for a new VA examination and has not offered any reason for his failure to report or requested a new examination.  Accordingly, despite any deficiency in the examination report, the claim shall be evaluated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2011)

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In addition, the law provides that, where a veteran served ninety days or more of active military service and other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no complaints or diagnosis of hearing loss.  Upon entrance examination in November 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
20
10
5
N/A
10

Upon entrance examination in December 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
N/A
10
LEFT
20
15
10
N/A
15


Upon examination in May 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
N/A
15
LEFT
20
15
10
N/A
5

The Veteran claims that he has bilateral hearing loss attributable to acoustic trauma from arms fire, etc., in service.  The Veteran served as an Infantryman.  See DD Form 214.  Accordingly, exposure to acoustic trauma is conceded as it is consistent with the circumstances of his service.   

Following service, the earliest clinical evidence pertaining to hearing loss appears in a June 2007 report of VA (QTC) examination.  The report of this examination discloses that at this time the Veteran complained of hearing loss since approximately February 1, 1975.  The Veteran reported that he served as an Infantryman and related that he was always around loud noise, from weapons fire, aircraft and artillery.  He denied the use of hearing protection in service.  Following service, the Veteran related having worked several jobs and that he participated in recreational hunting and shooting, all without hearing protection.  

On the authorized audiological evaluation, pure tone thresholds, obtained by air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
70
LEFT
55
40
55
55
65

Pure tone averages were 63 for the right ear and 54 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

The examiner remarked that the Veteran's speech threshold results were surprising given the pure tone thresholds provided by the Veteran, which were between 40 to 65 dBHL for the left ear and 55 to 70 dBHL in the right ear.  The examiner explained that the Veteran should not be able to understand all the words presented to him at a level close to or below pure tone thresholds, but after reinstruction, the thresholds did not improve.  The examiner did not render a diagnosis due to these inconsistencies. 

In February 2008 the Veteran was afforded another VA examination.  At this time, he offered similar complaints of acoustic trauma in service and hearing loss since then.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
15
10
20

Pure tone averages were 18 for the right ear and 15 for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The examiner did not render a diagnosis as there was no pathology to render one.  

In accordance with the Board's January 2010 remand directives, the Veteran was afforded a VA audiologic examination in February 2010.  Again, he offered a similar history of in-service noise exposure with an onset of hearing loss therein.  


On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
25
LEFT
20
20
20
15
25

Pure tone averages were 16.25 for the right ear and 20 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

At his Board hearing in December 2009 the Veteran testified that he was exposed to acoustic trauma throughout his service.  He noted that he served as an Infantry man and was often in and around aircraft, all without the use of hearing protection.  He related that he believed that this had caused him to have hearing loss.

Entitlement to service connection for bilateral hearing loss is not established. The Veteran's service-treatment records and recent VA examination do not show a diagnosis of bilateral hearing loss as such disability is defined by VA regulation.  More specifically, the auditory thresholds and the speech recognition scores contained in the audiometrics do not show hearing loss as required for VA purposes.  38 C.F.R. § 3.385.  The Board is sympathetic to the Veteran's complaints of hearing problems; however, his lay contentions cannot establish that he has a hearing disability as defined by VA regulations.  Accordingly, the claim must be denied.  Gilbert, supra.

In this regard, with respect to the June 2007 VA audiologic examination, the Board is cognizant that on its face it indicates hearing loss to a degree considered a disability for VA purposes.  However, it is clear that the audiometrics obtained at this examination are unreliable as indicated by the examiner that conducted the examination.  On the other hand, the two subsequent VA examinations contain audiometrics that are consistent and do not demonstrate hearing loss to a degree considered disabling for VA purposes.  Accordingly, the June 2007 audiometrics carry no weight and cannot serve to substantiate the claim.

Facial Scars

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. §4.2 (2011).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. §4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805. VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2011).  Because the Veteran's claim was received by VA in April 2007, the amendments are not applicable in the present case.  Moreover, the Veteran has not requested review under the amended criteria.  See 67 Fed. Reg. 2910 (Jan. 20, 2012).

Under the applicable criteria, the Veteran's scar is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides for evaluation of disfigurement of the head, face or neck.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.

Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.

Surface contour of scar is elevated or depressed on palpation.

Scar is adherent to underlying tissue.

Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).

Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face or neck is rated 10 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement, is rated 80 percent disabling.

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that un-retouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.

Shortly after the Veteran filed his claim he was afforded a VA examination of the skin in July 2007.  The examination report notes that the condition had existed since 1976 and was caused by running into barbed wire.  The Veteran had no symptoms at this time, but reported sensitivity to cold weather.  

Examination showed a depressed scar present at the nose measuring about 2 cm. x .5 cm.  It had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.

Examination also showed a scar on the upper lip measuring about 4 cm. x .3 cm.  It had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

In regards to the Veteran's overall face, the examiner remarked that there were no burn scars present or any scars over the face that caused distortion.  The facial scars did not cause any asymmetry of the nose, chin, forehead, eyes, ears, cheeks and lips.  Neurological examination was normal.  With respect to residuals, the examiner noted the scars, as well as sensitivity to cold.  The report notes that a color photograph was to be enclosed, but one was never taken as it was apparently it was felt to be unnecessary.  

The Veteran was provided notice of an examination scheduled in May 2011, but failed to report and has not offered any explanation for his failure to appear.  Accordingly, the Board finds that it may proceed with consideration of the claim based upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2011), which provides that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to initial compensable evaluations for a scar on the nose and a scar on the right upper lip.  The evidence of record does not reveal that either scar has any of the eight characteristics of disfigurement.  In this regard, during the July 2007 VA examination, the Veteran was noted to have 2 cm. x .5 cm scar of the  nose, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Likewise, the scar of the upper lip was noted as measuring 4 cm. x .3 cm. and had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.   As such, the Board finds that the evidence of record does not more nearly approximate the criteria for a compensable evaluation.  Fenderson, supra.

The Board has also considered the Veteran's subjective reports of cold sensitivity and notes that 38 C.F.R. § 4.118, Diagnostic Code 7804 provides for a single maximum evaluation for scars that are superficial and painful on examination.  As outlined above, VA examination revealed no pain; indeed, the scars were found to be clinically asymptomatic.  Accordingly, compensable evaluations are not warranted under this diagnostic code.  

In this regard, the Board notes that Diagnostic Codes 7803 and 7805 provide for evaluation of superficial unstable scars and limitation of function of the affected part, respectively.  38 C.F.R. § 4.118.  As instability of the scars or any limitation of function has been shown, these diagnostic codes are not for consideration.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected facial scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for his disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned non-compensable ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for a scar on the nose is denied

Entitlement to an initial compensable evaluation for a scar on the right upper lip is denied.  


REMAND

In its January 2010 remand the Board directed that the Veteran be afforded VA examinations to address the etiology of his claimed bilateral hand disability and right ankle sprain.  In February 2010 he was afforded a VA examination that resulted in a assessments of chronic strain of the bilateral hands and degenerative joint disease of the ankle.  

With respect to the bilateral hand condition, it is noted that the Veteran claims that it stems from injuries to the hands sustained from hitting a punching bag in service.  He also claims that he has a cold injury to the hands.  The examiner noted the history regarding the injuries sustained in service from hitting a punching bag, but did not address any possible cold injury to the hands.  Moreover, the examiner did not apparently obtain a history from the Veteran and found that the assessed bilateral hand condition was less likely than not attributable to service due to an apparent lack of documented chronicity.  

With respect to the claimed right ankle condition, the examiner noted, likewise, that there appeared no documentation of chronicity.  The examiner speculated that the condition could be related to a post-service injury and concluded that the condition was less likely than not related to service as "there is no documentation of a relationship in the medical records."  

The Veteran's representative has requested that the Veteran be afforded new VA examinations with respect to these claims.  The representative asserts that the Board's remand directives were not adequately followed.  Particularly, they point out that the examiner did not obtain a complete history from the Veteran and consider his lay assertions.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  As correctly noted by the representative, the Board requested in its January 2010 remand that the examiner obtain a complete pertinent history from the Veteran and consider his lay assertions.  Stefl, supra; see also Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, because the Board's remand directives were not followed and the examination report contains insufficient detail, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and etiology of any bilateral hand disability and any right ankle disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed bilateral hand disability(ies) and any right ankle disability(ies) is/are attributable to service.  

If it is determined that the requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


